DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Original claims 1-12 have been cancelled.  Claims 13-20 are newly presented for Examination.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAO et al (US 2018/0123765A1, Provisional Application No. 62/421,087, filed on Nov. 11, 2016).

Regarding claim 13 (New), CAO et al (US 2018/0123765A1, Provisional Application No. 62/421,087, filed on Nov. 11, 2016) discloses a terminal (fig. 1 to fig. 2, see, UE 102a  which performs uplink Grant-Free transmissions with a base station 100, including retransmission using uplink grant-free resources, section 0009-0011, 0034-0040) includes  comprising: a receiver (fig. 2, UE 102a which includes a receiver 217 for receiving messages from the base station 110 in the downlink, section 0040-0042+)  that receives a plurality of pieces (see, the UE is assigned multiple HARQ processes/HARQ process IDs in relation to uplink  grant-free transmissions/uplink grant-free resources, section 0132, 0149, 0151, 0162, 0163) of configuration information for a bandwidth part (see, bandwidth parts-resource blocks/time-frequency resources in relation to grant free index/grant-free resource regions used, section 0132), each piece of configuration information (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0150) designating a resource by which uplink transmission without transmission permission is available (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034); and a transmitter (fig. 2, see, transmitter 215 of the UE for transmitting grant-free messages in relation to participating in the HARQ process, section 0041-0043, 0050-0051) that performs uplink transmission using the resource (see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0170-retransmission using uplink grant-free resources/resource index), wherein each of the plurality of pieces of configuration information (noted: retransmissions/HARQ IDs, section 0200 is associated with a retransmission control process ID (see, the grant-free access index in relation to retransmissions/HARQ process IDs, 0149, 0162-0164).

Regarding claim 14 (New), CAO ‘765 discloses the terminal as claimed in claim 13, wherein the retransmission control process ID (see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0170-retransmission using uplink grant-free resources/resource index) cyclically changes according to an uplink transmission time position (see, uplink grant-free resources can be dynamically changed (i.e., time-frequency block, section 0038, 0056, 0060-0061), section 0036-0037, , section 0100-toggling in relation to HARQ process ID, 0113-retansmission that switches the grant-free transmission).

Regarding claim 15 (New), CAO ‘765 discloses the terminal as claimed in claim 13, wherein the association between the configuration information (see, assigned position indices, section 0151) and the retransmission process ID is configured in a terminal specific manner (see, grant-free uplink message/transmission with HARQ process IDs-multiple position indices, section 0148-0151).

Regarding claim 16 (New), CAO ‘765 discloses the terminal as claimed in claim 13, wherein the configuration information includes a timer value for retransmission control (see, timing relation with grant-free resources and HARQ process ID, section 0116, 0070).

Regarding claim 18 (New), CAO ‘765 discloses the terminal as claimed in claim 13, wherein the configuration information includes a parameter (noted: retransmissions/HARQ IDs, grant-free region index, indices in relation to HRQ process IDs, section 0151, 0200) for a reference signal and a parameter for the retransmission control process ID (see, reference signals associated to retransmission versions in relation to uplink grant-free resources, section 0070-0073).

Regarding claim 18 (New), CAO ‘765 discloses the terminal as claimed in claim 13, wherein the resource is associated with an index in the configuration information (see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0070-0074-retransmission using uplink grant-free resources/resource index).

Regarding claim 19 (New), CAO ‘765 discloses a communication method executed by a terminal (fig. 1 to fig. 2, see, UE 102a  which performs uplink Grant-Free transmissions with a base station 100, including retransmission using uplink grant-free resources, section 0009-0011, 0034-0040), comprising: receiving a plurality of pieces of configuration information for a bandwidth part (see, bandwidth parts-resource blocks/time-frequency resources in relation to grant free index/grant-free resource regions used, section 0132), each piece of configuration information (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152)  designating a resource by which uplink transmission without transmission permission is available (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034); and performing uplink transmission using the resource (see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0170-retransmission using uplink grant-free resources/resource index), wherein each of the plurality of pieces of configuration information (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152) is associated with a retransmission (noted: retransmissions/HARQ IDs, section 0200) control process ID (see, the grant-free access index in relation to retransmissions/HARQ process IDs, 0149, 0162-0164).

Regarding claim 20 (New), CAO ‘765 discloses a base station (fig. 1 to fig. 2, see, base station 100 which includes grant-free transmission module 104 for processing grant-free transmission received from UEs 102a-102c participating in the HARQ process, receiver 209, transmitter 211, section 0040-0043) comprising: a transmitter (fig. 2, transmitter 211 for sending messages to the UEs 102a-c in the downlink, section 0040-0043) that transmits a plurality of pieces of configuration information for a bandwidth part (see, bandwidth parts-resource blocks/time-frequency resources in relation to grant free index/grant-free resource regions used, section 0132), each piece of configuration information(see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152)  designating a resource by which uplink transmission without transmission permission is available (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034); in a terminal (fig. 1 to fig. 2, UE 102a, section 0040-0043); and a receiver (fig. 2, receiver 209 which grant-free messages/transmissions using uplink grant-free resources from the UE 102, section 0040-0043, section 0050-0051) that receives uplink transmission using the resource (see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0170-retransmission using uplink grant-free resources/resource index),, wherein each of the plurality of pieces (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152)  of configuration information (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034) is associated with a retransmission  (noted: retransmissions/HARQ IDs, section 0200) control process ID (see, the grant-free access index in relation to retransmissions/HARQ process IDs, 0149, 0162-0164).

Regarding claim 21 (New), CAO ‘765 discloses a communication system (fig. 1 to fig. 2, wireless  system that includes base station in wireless communications with a UE 102a using uplink grant-free resources, section 0034-0043) comprising: a terminal (fig. 1 to fig. 2, see, UE 102, section 0034-0043) that comprises: a first receiver (fig. 2, UE 102a which includes a receiver 217 for receiving messages from the base station 110 in the downlink, section 0040-0042+) that receives a plurality of pieces of configuration information for a bandwidth part (see, bandwidth parts-resource blocks/time-frequency resources in relation to grant free index/grant-free resource regions used, section 0132), each piece of configuration information designating a resource (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152) by which uplink transmission without transmission permission is available (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034); and a first transmitter (fig. 2, see, transmitter 215 of the UE for transmitting grant-free messages in relation to participating in the HARQ process, section 0041-0043, 0050-0051)   that performs uplink transmission using the resource (fig. 2, see, transmitter 215 of the UE for transmitting grant-free messages in relation to participating in the HARQ process, section 0041-0043, 0050-0051), wherein each of the plurality of pieces of configuration information (see, see, index/position index which indicates grant-free access regions, section 0151, 0162-0163, noted: grant-free uplink transmission is without requesting or explicit scheduling grant from the  base station, section 0006, 0034) is associated with a retransmission control process ID (see, HARQ process IDs in relation grant-free resources assigned to the UE, section 0110, 0149-0152), and a base station (fig. 1 to fig. 2, see, base station 100 which includes grant-free transmission module 104 for processing grant-free transmission received from UEs 102a-102c participating in the HARQ process) that comprises: a second transmitter (fig. 2, transmitter 211 for sending messages to the UEs 102a-c in the downlink, section 0040-0043)  that transmits the plurality of pieces of configuration information; and a second receiver (fig. 2, receiver 209 which grant-free messages/transmissions using uplink grant-free resources from the UE 102, section 0040-0043, section 0050-0051)  that receives uplink transmission using the resource( see, the UE transmits using uplink grant-free resource/uplink transmission corresponding to the HARQ processes, section 0151, 0162-0164, 0170-retransmission using uplink grant-free resources/resource index),.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473